 616DECISIONSOF NATIONALLABOR RELATIONS BOARDMortuary Employees'Union,affiliated with Seafarers'International Union of North America,AFL-CIO(Cathay (Wah, Sang),d/b/a San Francisco FuneralService,Inc.)andJohn Hardin.Case 20-CB-2186August 12, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, ANDKENNEDYOn April 28, 1971, Trial Examiner Henry S. Sahmissued his Decision in the above-entitled proceeding,finding that Respondent, had- engaged in and wasengaging in certain unfair labor practices within' themeaning ' of `the ` National° Labor Relations Act, ' asamended, and recommending that Respondent' ceaseand desist `°therefrom ' and' take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, Respondent filed exceptions,with a brief in support thereof, to the Trial Examiner'sDecision. The General Counsel filed limited cross-exceptions and a brief in answer to Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviwed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Mortuary Employees' Union, affiliatedwith Seafarers' International Union of North Ameri-ca, AFL-CIO, its officers, agents, and representatives,shall take the action set forth in the Trial Examiner'srecommended Order.31Respondenthas excepted to certain credibilityfindingsmade by theTrial Examiner.It is the Board's establishedpolicy not to overrule a TrialExaminer'sresolutionswith respecttocredibilityunless the clearpreponderance of all the relevant evidence convincesus that theresolutionswere incorrect.StandardDry Wall Products,Inc., 91 NLRB 544, enfd. 188F.2d 363 (C. A. 3). We havecarefully examinedthe recordand find nobasis for reversing his findings.2The General Counsel has taken limited exception to certain languageof the notice.We find merit in these exceptions and shall,accordingly,modify thenotice to conform to thefir.' `3 Substitute the attached notice for the Trial Examiner's notice.APPENDIXNOTICE To EMPLOYEESAND MEMBERSPOSTED BYO!tDER OF'THE''NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE,WILL NOT,,cause or, ,attemptto causediscrimination in employmentagainstJohn Har-din, or any other employee of Cathay (Wah Sang),d/b/a -San Francisco- Funeral Service, Inc., be-causeof the refusal of Hardin or such otheremployees to join ourunionat a time when he isnot under an obligation under Section 8(a)(3), ofthe 'National Labor Relations ' Act. to become orremaina member of our unionas a condition ofemployment.WE WILL pay to John Hardin any money he lostas a result of his losinghis job plus 6-percentinterest.WE WILL NOT restrain or coerce employees inthe exercise of their rights under Section 7 of theAct except to the extent that membership may belegally required by valid contract.MORTUARY EMPLOYEES'UNION, AFFILIATED WITHSEAFARERS'INTERNATIONAL UNIONOF NORTH AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)We will notify immediately the above-named individ-ual, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 13050 Federal Building, Box 36047, 450Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-3197.192 NLRB No. 90 SAN FRANCISCO FUNERAL SERVICE617TRIAL EXAMINER'S DECISIONHENRY S. S4WM, Trial Examiner: The complaint allegesthat the Respondent Union caused the employer todischarge an employee for failure to join the Union andthat the Union thereby violated Section 8(bX2) since thedischarged employee was employed outside the bargainin&unit and hence was not subject to the union security clauseof the collective-bargaining contract.STATEMENT OF THE CASEThis,case,heard at San Francisco, California, com-menced on January 19, 1971,1 and concluded on January22, pursuant to a charge filed on February 9, 1970, and acomplaintissuedNovember, 19, 1970. There is herepresented the question whether the alleged discriminatee, alicensed mortician whom the Union claimed was perform-ing the bargaining unit work of an undertaker, was requiredto joie} the Mortuary Union under a union security clausewhich - required all morticians to join the Union 31 daysafter beginning employment.2,However, the Charging Partyemployee contends he was not required to join the Union ashe was a management trainee, a category not encompassedwithin the unit described in the collective-bargainingagreement,or subject to the union security provision, sothat when the employer discharged him,at the Union'sinsistencebecause of his refusal to join the Union, this wasa violation of Section 8(b)(2) of the Act.Upon the entire , record in this proceeding, includingobservation -of the witnesses, and after giving carefulconsideration to the briefs filed by the parties, there arehereby made the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABORORGANIZATION INVOLVEDSan Francisco Funeral Service, Inc., a Californiacorporation, herein referred to as the Mortuary, is ownedby Nicholas Daphne, who operates,three mortuaries in SanFrancisco which, in 1970, made retail sales and renderedservicesvalued in excess of $500,000 and purchased andreceived goods from suppliers located outside of Californiavalued in excess of $50,000, and is an employer engaged incommercewithin the meaning of Section 2(2), (6), and (7)of the Act. The Union is a labor organization within themeaningof Section 2(5) of the Act.H. THEALLEGED UNFAIR LABOR PRACTICESA.The TestimonyJohn Hardin, the alleged discriminatee, a licensedembalmer,,was employedas an"officeman and clericalemployee" on November 20, 1969, by Nicholas Daphne,owner of three mortuaries doing business under the nameof San Francisco Funeral Service, Inc. Daphne has had acollective-bargainingagreementwith the RespondentUnion for over 20 years. Hardin described his duties asfollows: ". . . to attend the office ... doing clerical-work,filing, answering the door [ofthe funeralparlor] ... takingflowers [delivered to the funeral parlor] ... my job was... primarily office help which entailed answering thetelephone . . . , attending the office duties," receivingpayments -and giving receipts, typing various - deathcertificates and releases which permit the remains of thedeceased to be released by the family to the mortuary.Hardin and Daphne-both testified that he was instructed byhis employer that- he was not to perform any duties'encompassed within the jurisdiction of the Union. Theseduties, which are to be performed only by employees withinthe bargaining unit, are listed in article X of the collective-bargaining agreement as follows:1.Preparation and embalming of human remains.2.Removal or shipping of bodies.3.Dressing of bodies.4.Laying of bodies in caskets.5.Making funeral arrangements.6.Selling of funeral merchandise.7.Conducting of funerals.8.Each establishment will be covered by either anemployee within thebargainingunit or by a member ofrecognized management whenever, a body is J aid outand available for visitation or viewing by the family orfriends between the hours of 7p.m. and l I p.m. Thisdoes not apply to an establishment having a regularlyscheduled shift of a-member of the-collective bargainingunitduring-said hours.The words "making funeral arrangements", as -usedin subparagraph 5 above shall be construed to mean theactual discussion of funeral arrangements with thefamily 'of the deceased. The following are to beperformed only by an employee within the bargainingunit or a member of recognized management: (a)Ordering lifters 'towork on- the Extra - Scale; (b)obtaining the clothes of the deceased from the home ofthe - deceased. (If either of these two duties areperformed on the Extra ;Scale by an employee within thebargaining unit, they shall be performed for the samecharges as "Care of Office", rather than for the"Making Funeral Arrangements" charge).It is understood that other duties, such, as "phoningin Newspaper notices", will not be considered "MakingFuneral Arrangements".An exception to article X, immediately - above, is aprovision which permits a member of "recognized manage-ment" to perform unit work: Recognized management isdefined in article XII as follows:For the purpose of this agreement only personsfallingwithin one of the following categories will beconsidered recognized management:A. 'Family:Any directdescendant of presentmanagementprovided that they devote substantiallytheir full working time to the business of said funeralestablishment.`B.Members of any partnership or elected officersrAll dates herein refer to the year 1970 except where otherwiseapprentices, journeymen, -and master journeymen to become and remainindicated.members of the Union.2 Seeart.VII of the collective-bargaining agreement which requires 618DECISIONS OF ,NATIONAL LABOR RELATIONS BOARDof a corporation, limited to two (2) in any one (1)establishment.C.A letter listing-=the present management of Callfirms will be agreed upon.No Funeral Director shall conduct funerals foranother Funeral Director for compensation, nor shallany Funeral Director render any service or perform anywork, with or, without compensation, which service orwork is, agreed or contemplated herein to be performedby anemployee within the bargaining unit. ,Under article XII, the three mortuaries involved herewere permitted by the Union to have two managers.Nicholas Daphne, the, owner, who is a licensed, embalmer,and a second manager. -Hardin was paid by Daphne a flat monthly salary of$700, which is approximately $140 less per month than thatreceived by a master journeyman embalmer, whose salaryisbased on a wage formula of $4.85 per. hour withprovisions for overtime. Hardin, who had worked as anembalmer inLos Angeles for over 10years, testified that hetold Daphne he was willing to'work at this reduced salary asitwas his desire and ultimate goal to learn the managementend of the mortuary business.When Hale F. Porter, secretary and business agent of theRespondentMortuary Employees Union -learned thatHardin wasemployed by Daphne, he asked Hardin tocome to hisoffice on November 28. Hardin's testimonyreads as follows:,The meeting was held...: I immediately explained toMr. Porter what my job capacity was with Mr. Daphneand Mr. Porter acknowledged it butinsisted throughoutthat I was, in , fact, performing unit work, that hecouldn't understand how I could be.working there as alicensed embalmer and not embalming.I explained tohim, probably in, a little,more detail, exactly what I wasdoing. That, is to say, what certificates ,I was typing out,releases,1was preparing, and so forth.- Mr. Porter thensaid he acknowledged this but then said it didn't makeany difference. I was rather puzzled :..,,he said I wasan ,embalmer, I was working in San Francisco and I hadto join,the union ... it didn't make any difference whatmy duties were ... what I was doing.Hardin testified he explained to Porter he was doing officeclerical work:-* * I might say again what his response was to it thathe was quite adomet [sic] on the fact that it didn't makeany difference and that I was still an embalmer and thathe furthermore said I was performing unit work.... Iarrangement was, and I told him that my purpose wasto, if possible, work into management. The option oflater joining the union,as anembalmer was a possibilityif the need arose ... [that I took the job even though]there was a -hundred dollars difference in [the monthly]salary., I felt at the time thatsinceI had eleven or twelveyears of preparing body remains and doing managerialsupervisory work in Los Angeles, that I felt the need ofpossibly,getting into management.The only way.I couldobtain this goal was to work for a large firm. I hadknown of Mr. Daphne's firm, it's known , all over theState and I figured this would be the logical place to goto work. It meant a sacrifice in wages, but hardly thatmuch of a sacrifice considering the goal of getting into-management and doing more than just backroom work,as they refer to it.Hardin had a second meeting with Union Official Portersometime in, December.His characterization of thismeeting was that they discussed the same things as at thefirst meeting, namely, " ... his job with Daphne- and hisduties." Hardin's testimony follows:Iexplained to him [Porter] again the whole situa-tion... ^. he insisted, of course, I was in violation.... Itold him there had been an incident that may haveconstituted a violation, that it was an extenuating thing-and I said' furthermore, that I would advise him anytimetherewas a violation'that occurred thereafter,, and aletter was subsequently sent to him. Itwas either mailedor given to'him... ['Porter] asked"nie whyI shouldn'tjoin the union that time as he-did the first time andinsisted too that I was violating the union contract andhe also mentioned that' a complaint would `be' filedwithin'30 days.... I told him that I wasn't atthat,timein the position to join- the union -because, of -myagreement with Mr.'Daphne; that I wasn't performingany union work; that there wasn't any need for me tojoin the union at that time, and, 'I `old him again, afterhis insistence that I was violating ' the union contract,that I would write these events down, time, place and soforth' and, I would submit to him, when these" eventsoccurred.... On the other, hand; being a licensedembalmer and not wanting to, I guess you' could say,put Mr. Porter at ease, try to convince him, I guess youcould say, that I wasn't consistently violating - thecontract without his knowledge-and'that's-whyl senthim a letter and I guess that's why, I guess, you couldsay I had a meeting with him.: "The letter which Hardin subsequently wrote to Porter isdated December 11, 1969, and reads is follows:Mr.Hale F. PorterMortuary Employee's Union337 Valencia St.San Francisco, Ca. 94103Dear Mr. Porter:I-am presently employed by the San FranciscoFuneral Service. My job capacity is that of office-help,i.e., consistingentirely and solely [sic] of office duties.I am fully aware, under union-regulations, that tasksconsisting of 1. embalming,2. removals, 3. directing, 4,arranging(at need) 5. any duty listed in the unioncontract to be performed by a licensed union member,are prohibited under my present job classification withthe San Francisco Funeral Service.If, in any event, my job status changes or anysubsequent violation occurs during my employment Iwill notify your officeimmediately.Sincerely,Hardin,Hardin, J.A.IChurch St.-'San Francisco, Ca. SAN FRANCISCO FUNERAL SERVICE619P.S.Pleasedirect all correspondence to SF.F.S., IChurch'St.Hardin, in explaining why he believed it was necessary'tokeep Porter fully' informed of any work he might performthatcameunder =the jurisdiction of the- union employeeswithin the bargainingunit, testified that he needed Porterand did not' want to'antagonize-him. He testified that in thepast he had come to San Francisco from Los Angelesseekingwork from Porter-3 "I wanted a relationship thatwasn't hostile. I didn't intend on'hiding anything from himand I felt that for my own sake that if I ever neededa job inthe city, that therewas noreason why I shouldn't go andsee him andkeep a fairly decent relationship. I didn't wantto alienate'Mr. Porter."When- Hardin was asked onredirect examination the reason he agreed to notify Porterwhenever -he did unit work, his answer was because "Ididn'twant to get into a squabble with the union. It mayhave been that things didn't work out at Daphne's and Icertainly" didn'twant to jeopardize any chance oropportunity to get a job' elsewhere. The whole idea was for[good] relationships and I had nothing to hide so I told himthat I would, and furthermore,Mr. Porter has beenapprised of every violation." Hardin continued:Iwasn'ta member of the Union. I was a licensedembalmer.... Mr. Porter got ahold of me, contactedme on [November] 28th and he was insistent all alongthat I join the union and I,told him that I couldn't undermy job arrangment with Mr: Daphne at the time andthat I would when I became an embalmer or starteddoing unit work ... join the' Union. I would comedown and make application. But, my intentions were toget into managementand no longer wanted to performduties asa journeyman which would be`embalming andperformingother duties that I would have had to jointhe Union to do.On December 30, a third meeting was held at whichHardin metwith Porter at the offices of Porter's attorney,Peter Adomeit. Hardin's testimony that they discussedwhat the,duties were reads as follows:My duties,, whether or not there were any violations,and I explained to them as I had done before, that Iwoud advise them of any violations ... Mr. Adomeitdid pose a question regarding 'ethics and operation atthe funeral home ... whether Mr. Daphne was doinganything to violate any State law pertaining to thehandling of the remains and I told.him as far as I knewhis operation was ethical and that I would mention itand write it down if I saw anything.... If you recallthe firstmeeting on November 28, and the secondmeeting,after I explained to Porter my duties, heinsistednevertheless I was violating the contract. Allalonghe had insisted I had violated the contract and Iassured him that if, I did I would write down theseevents... any violations, if there was a violation, Iwould write it down. I would make a note of it and Iwould-send himaletter.Hardin's testimonycontinued as follows:Mr.Porter insistedthat Iwas violatingthe contract.He said that he had people watching and ,that they sawthat I was an embalmer and that I was violating thecontract.. I never actually found out,what I was, doingand he never said. For instance, embalming. I don'tthink that he ever saw that. I embalmed a body orprepared one ' or laid the remains out but he wasinsistent on this and -I told him that I felt that it wasnormally my duty to tell him that if I did do these things.that he could submit a complaint. I never had theopportunity to do this ... I told Mr. Porter and Mr.Adomeit that there were occasions, one he was alreadyaware of, where I had violated the contract, but notconsistently.Iwasnot, arrangingservicesat at-needsituations, directing,embalming,driving,case,out.... Iwasn't doing these -things. I told him that I would makenote of these if I did. This is the whole thing.Hardin admitted to three incidents where he hadperformed so-called "unit work," which was within thejurisdiction of union employees. The first occurred when apallbearer became faint and Hardin grabbed-the handle onthe coffin from this man and helped to carry the casket 15to 20 feet from the mortuary to where it was placed in thehearse. He estimated this took approximately1minute.Hardin related, another incident which occurred in theearly part of January when he came to the mortuary andfound a Mr. Westly,a unionemployee, who was acting as a"watcher" at a time when a body was laid- out-in themortuary. This union employee hadbeen hired by Daphne,the owner, unbeknown to, Hardin, to attend the body from6 to 9 p.m., in the event friends and family of the deceasedwere to tome to the mortuary to, pay their respects. Hardin,who was scheduled to work thatevening,arrived at themortuary about 7 p.m., and not knowing that Daphne hadhiredWestly to work as a "watcher" from 6 to 9 p.m., toldWestly that he could go home. When Daphne later learnedof this, he informed Hardin ofthe arrangement and paidthe watcher for the entire 3 hours for which he was hired.Hardin, in explaining why he had dismissed Westly,claimed he did not know there was a provision in thecollective-bargainingagreementthat a union man must bepresent when a body-is laid out in the mortuary.A third incident occurred when Hardin hired profession-al pallbearers (described- in the contract, as "lifters"), toattend the coffin at a funeral. The hiring of such pallbearersis unit work. During the 3 months that Hardin worked forDaphne, these three incidentsconsumed, in the aggregate, atotalof approximately 2 1/4 hours: 2 hours 'when hedismissed the watcher,Westly;,-10minutes to hire theprofessional pallbearers; and a fewminutes,to grasp thecoffin handle when a pallbearer became faint.Although there-are-allegations in the record-that Hardinperformed "at-need"services,,the testimony does not bearout these.charges.When a customer comes into a funeralparlor, he is met by either an employee or a member ofmanagement. Since the circumstances surrounding funeralarrangements require tact and consideration in dealing withthe bereaved of the deceased, oblique approaches are madeto determine whether, the customer seeks information withregard to someone who has died. If it involves a death, this3Hardin testified that"ten years ago," he had registered with theRespondent Union for referral to mortuaries.See art.VII of G.C. Exh. 2. 620DECISIONS OF NATIONALLABOR RELATIONS BOARDis' called in the mortuarybusinessan "at need" situation,which-is union or unit work. If, however, there is no deathinvolved, but rather a death is anticipated, or perhaps, acustomer,ismakinghis own funeral arrangements for thetimewhen he- dies, this type - of situation has beeninterpreted by the signatories to the collective-bargainingagreement as a "pre-need" situation which is not classifiedas unionor unit work.The'= Union claims that Hardin did make funeralarrangementsin an' "at need" situation -involving the"Oakes" family,, which was testified to, by Barcewski, anembalmer'employed by Daphne, who testified on behalf ofhis union.Seeinfta.Hardin denied the allegation, testifyingthat he met customers at the door of the mortuary about sixtimes during, the 3 months 'he, was employed -by Daphne,but as soon as-he was able to evaluate the situation at handas being an"at need" situation, he immediately turned thecustomerover'to eithera managementofficial or a unitemployee.Barcewski'stestimony that he saw Hardinmaking arrangementsfor the Oakes funeral is not credited.It is found that in talking to the Oakes family,as soon asHardin determineditwas an"at need" situation, Daphnetook over .and completed the arrangements.. Hardintestifiedthat proof.of the fact that he was neither a unitemployee nor doing unit work is the fact that when he wentto work for Daphne, he never notified the California Stateauthoritiesof his intent to practice embalming, for which heheld a qualified State :license,nor did he ever display hismortician's license at the mortuary, both of which arerequirementsof the State of-California for anyone wishingto perform the function of embalming. Hardin's denial thathe ever conducted a funeral, sold funeral merchandise, orembalmed,- removed, transported, shipped, dressed, or laidout a body in a casket during the 3 months he worked forDaphne stands' uncontroverted, except J or -the threeincidents described above,-which Hardin admitted.Nicholas Daphne is the owner of -the three mortuariesdoing businessunder- the name of San Francisco FuneralServices. Daphne testified that:Mr.Hardin was brought into the company aroundNovember to take- office work and caretaker of- theproperties that we own, in all locations if necessary, andspecifically not to do whatever; any union work. If therewere casesow-the floor, -I would be there, Mr. Pouloswould be there, our other manager, or a hired unionman brought in on extra pay.-... Our services are 90percent of the time on Saturday nights and Sunday, theday of the funeral. People do not come in on the weeknights as a rule.Under the union contract, the mortuary is permitted tohave two managers, one of whom is Daphne. Managers cando unit' work under the provisions of the collective-bargaining agreement, but of the two managers, onlyDaphne is qualified to do embalming. Daphne testified thatwhen he hires an embalmer, he is required by law to notifythe State.- However, he' did not `do so when Hardin "washired because he was not to perform any of the duties of amortician.Daphne described his hiring- of Hardin' as being"just like hiring a clerical employee with -an embalmer's4Daphne testifiedthat ittook him about7 to 8 minutes to arrive at theCathayMortuary,which is where Hardin spentapproximately 60 to 75degree." Daphne stated that Hardin never did unit workexcept in the few emergency and mistaken instances whichwere testified to by Hardin above.On February 3, Daphne received a telegram from theUnion notifying him that the Union would orderer strike ifhe, did not discharge Hardin. A meeting was then held atthe Union's offices on February 5. Present were Daphne,wife, daughter, and his attorney, J. Richard Thesing, UnionOfficials Porter, Nosker, and their attorney, Peter Adomeit.The first 45, minutes of the meeting was taken up withmatters other than that of Hardin. When it was. suggestedthat Hardin, who was waiting outside of the hearing room,be brought in, Porter stated that he did not want to discussthe Hardin matter. Others inattendanceat thismeetingprevailed upon Porter to allow ' Hardin, who had beenwaiting outside for almost an hour, to be heard. Daphne'sversion of what happened next reads as follows:Well, it didn't take very long. This thing blew wideopen. The main thing in mind was when Mr. Porterjumps up' from the table and waves his hands around hishead and very loud said, "I don't care what kind ofwork he does and I don't care to hear it, All I know isthat man is to join the union or you have to fire him oryou will have a strike on tomorrow, morning at yourplaces. I don't care what kind of work he doeswhatsoever. He's got a license in California and he cannot work in San Francisco"In other words, he [Porter]was the boss, he was going to do' what he wanted ...Mr. Thesingsaid, "Look, I'm willing to arbitrate. If youthinkMr. Hardin has done, these jobs, I'm willing tobring this to an arbitration." Mr. Porter said, "I'm notgoing to arbitrate this case whatsoever. I'm not going tohave anything, to do with it." [And then he left theroom] ... We thought he was going to come back. Henever did come back. We waited three or fourminutes,finally got up and [left].I told Mr. Hardin that we can't take a strike and theysure as hell are going to strike at 8 o'clock tomorrowmorning and,I just can't take it, the position I'm in rightnow ... Mr. Hardin was dismissed ... about 6 thatnight.Daphne -testified that Hardin's job predecessors wereMerston O.Wong and a Mr. Wang, who were notembalmers, and who had the same duties as Hardin. Inaddition to their clerical tasks, theyalso metpeople at thedoor, received, flowers sent to the mortuary and answeredthe telephone.When these twomen, as well as,Hardin,worked as office clericals and' a customer came in to themortuary to inquire about funeralarrangementsin an "at-need" situation, and no union men were on duty, Daphnetestified-that he instructed them to telephone him or theother manager and either Daphne or his manager would bethere in a matter of minutes and wait on the customer 4Ken Nahigian,an embalmerwho is a member of theRespondent Union, has been employed by Daphne for over5 years at the Church Street Mortuary. He testified thatHardin told him "he was concerned about committingpercent of his working time. SAN FRANCISCOFUNERAL SERVICE621violations of the embalmer's. contract ... and Fm [Hardin]basically keeping track of, them. I don't like doing -it andwhat am I going to do." Nahigian testified he never sawHardin making arrangementsfor or directing a funeral, buthe did see him.giving "assistance."JosephBraun,a member of the Chauffeurs, Union, hasbeen employed by Daphne for 7 years making removals ofbodies,obtaining various certificates, and performingerrands.When he was asked what he observed Hardindoing, he answeredl, "He would meet people at the door andgo up the stairs[of the Cathay Mortuary ] to do some officework."Hale Porter has been secretary and business agent of theRespondent Union for 6 years. About December 5, hetestified that he began to "suspect" that Hardin was doingunit work. Each time he had a conversation with Hardin,testifiedPorter, he kept a "tight" record of what was said.On one suchoccasion,Porter recounted, how a unionmember employed by Daphne,- had asked Hardin to putcosmeticson a' corpse but he had refused as this was unitwork. Without specifying names or details, Porter testified,"I got information 'back from the' men back at SanFrancisco Funeral Service that they felt that Mr. Hardincould be infringing 'upon unit work.... I was told- that itwas possible'-that he had been." Porter then testified thatbetween December 5 and 8, a union member employed byDaphne had telephone to inform him that "there had beena case laid out -between 'the hours of 7- and 11 by the nameof Deale and [Hardinn] had been on the floor by himself."Porter then phoned Hardin and told him about the Dealematter,whereupon Hardin admitted it was so. Portertestified that he then notified Hardin he would have to jointheUnion.5 The "Deale" and "Westly" incidents, therecord reveals, are one and the same. See above, andPorter's. testimony immediately below, with respect toHardin being on the floor by himself "where a case wasavailable for viewing.,"Porter, then testified about , a luncheon meeting he hadwithHardin on December 17. His testimonyreads asfollows:He told me he had to work things out with theemployer. That, he had information ... that I told himthat we would insist that he become a member'of theunion, and when the 31 days passed I had no alternativebut- to file a charge..... Hardin told me at that timethat he had in fact violated the agreement and that hewould write them all down. He toldme, ifI remembercorrectly, that he had been ,asked by Mr. Daphne tomake funeral arrangements and that he had been askedby Mr. Daphne to be on the floor by himself where acase was available for viewing.The next meeting between Porter and Hardin was onDecember 30. Porter's testimony follows:Mr.Hardin had indicated to me that he hadinformation regarding Mr. Daphne. I asked Mr. Hardinin -view of the fact that there is a lawsuit against theunion with Mr. Daphne, that our attorney would beinterested in talking with anybody that has anyknowledge of Mr. Daphne and his business and I askedMr. Hardin if he would be agreeable' to discussing anyitems with our attorney. Mr. Hardin said yes, hewould,and I arranged for -ameeting.. -. basically thediscussion was that he was doing unit work, knew hewas in violation but he =was:going,to write -everythingdown and he would have all of this information for theunion ... that he would .have information for theunion regarding Mr. Daphne, the way he worked, theway Mr. Hardin worked and otherinformation that wewould be able to obtain and other information that theunion might be interested in.... Mr Hardin indicatedthat he was performing unit work. He also indicated atthat time that he liked `the methods of Mr. Daphne'sbusiness.If I remember correctly,he said he was- anaggressive funeral director and, he liked his way of doingbusiness. That was one of the items and he would like apart of this. He felt that this was the situation that hewould or could work into.Porter then related his version of what occurred at theFebruary 5meetingwhich culminated in Daphne'sdischargingHardin under threat of the Union calling astrike if he did not do so. Porter testified as follows:Well, [Adomeit ] ' said that Mr. Hardin was doing unitwork and he had to join the union. Mr : Thesing, at thatpoint, toldme atthat time, told me that itwas afact thatMr. Hardin had been doing unit work, that he had onlydone it a fewtimes andthat we could have some sort ofunderstanding and I, at that-point, said I do not carehow many times it was done,one time,a half a, time,he's done it and he's going to join the union or we aregoing to take action. The conversation 1 had about unitwork was with Mr. Thesing.Poulos Barcewski, an embalmer employed by Daphne,and who is a member' of the Union's executive committee,was assigned- to the-Church Street Mortuary. While Hardinwas there, testified Barcewski, he- observed him makingfuneral arrangements with a family named Oakes for amember of their family who, had died: He said Hardin "setthe time and collected the money." Hardin credibly deniedthis, as found above, stating that he took care of only theOake's funeral "pre-need" matters, but as soon' as helearned their situationwas "at-need,"' he had nothingfurther to do with-the arrangements.Barcewski also testified that in January 1970; Hardin hadonce said to him, "I know I am violating the contract andI'm keeping a record in this brown book " On-still-anotheroccasion, testified Barcewski, Hardin said to him,-"I'm kindof getting boxed in. I'don't know what, to' do" 'to whichB a r c e w s k i testified he r e p l i e d , " Y o u got y o u r s e l f into it . ' . .I said, in other words, you are a scab.He'said, "In otherwords, you are calling' me a scab?' I said, `Well, you call itwhat you mean."'On rebuttal, Hardin testified that from the very outsetwhen he was first employed by Daphne,. Porter repeatedlyaccused him of doing unit work. When Hardin asked Porterwhat was the basis for these many accusations, Porterwould reply in generalterms, testified Hardin,""He just saidthat he was getting information."' Hardin denied he everdiscussed alleged violations of the contract with Barcewski,5 It appears, that the only violation Porter knew of his own knowledgean emergency situation.was when Hardintelephonedseveral funeral homes to secure pallbearers in 622DECISIONSOF, NATIONALLABOR RELATIONS BOARDwith the exception of the Westly or,Deale incident, whichare the same.Hardin declared that Barcewski was "gad-flying me on the idea of working there and not belonging tothe union, which he was doing."- Hardin, also deniedBarcewski's testimony that Hardin never telephonedlhim atthe, Church Street Mortuary to make an "arrangement."Hardin stated that he - called Barcewski "several times"from the Cathay Mortuary to tell -him to come there inorder to-handle "at need" situations.B. ,Contentions and IssueThe General Counsel contends that Hardin was an officeemployee hired to' do nonunit work and that, when theRespondent Union insisted that' Daphne discharge himunder the union security clause of their collective-bargain-mg agreement,this was a violation of 'Section8(b)(2) of theAct because Hardin was not a member of the bargainingunit.Hardin admits that,on three`occasions enumeratedabove,he did'bargaining unit work.This,in itself,arguesRespondent,makes him,ipso facto,a unit employee'so thatwhen-he failed to join the -union 31 days after hisemployment,`the Unionwas legally justified in requestingDaphne-to terminate,him. 'The issue then is whether or notHardin was aunit employeeC.Discussion and ConclusionsThe Board from the very beginning has held that theappropriateness of a bargaining unit is primarily deter-mined on the basis of the mutuality of interest in the wages,hours, and working-conditions of the group involved-.6 Indeterminingwhether the requisitemutuality ofinterestexists,the Board looks to such factors as-the duties, skills,wage patterns,and working conditions of the employeesinvolved,the organization of the employer's business, andany existing bargaininghistory.It is the Board's establishedpolicy never to consider factors,unrelated-to work interestsand functions.7Adoption,of Respondent'sview wouldconstitute a departure-from these practices and would leadto absurd and unreasonable results.Therefore,where anemployee is not covered-by. the unitdescribed in acollective-bargaining agreement containing a union securi-ty provision,any discharge of, such excludedemployee bythe. employer at the insistence of the Union for failure tojoin the,Union,is a violationof the Act .8It is.admitted that Hardin performed duties within thejurisdiction of the unit employees on three occasionsenumerated above.However,it is also uncontradicted,thatHardin accepted employment,withDaphne in order tolearn the management end of--operating a mortuary.- Itwould appear;therefore,that Hardin was a management-trainee.As such,he was paida salary although the othere See e.g.,Annual Reports of the'National Labor Relations Board, 28thReport(1963)at p. 51,17th Report(1952) at p. 56, and'2nd Report (1937)at p. 123.Ibids Consolidated Constructors & Builders,Inc.,365 NLRB 656,enfd. 406F.2d 1081 (C.A.1);Local340,International Brotherhoodof Potters,175NLRB No. 123; cf.Helms Bakeries,171 NLRB No.3, enfd.422 F.2d 863(C.A.9);Kaiser Steel Corp.,125 NLRB 1039.9 It appears there are no cases which have decided the question whetherthe inclusion of a supervisor in the appropriate unit of nonsupervisoryemployees is legally permissible. Cf.Honolulu Star Bulletin, Ltd,126employees in the--unit were paid on an hourly rate basis: It isclear -that Hardin hoped eventually., to attain,managementstatus sothat -his intereestsas a management-.trainee werematerially different from those of the unit employees.Moreover, his first and primary -interests, lay, withmanagementin that he hoped he would eventually stand inthe. position of a supervisor under the Act .9 Because he wasa management-trainee, his hopes- for eventually, obtainingsupervisorystatus connoteshe did-;not have asignificantcommunity of interest with-the unit'employees,,,in that hedid not spenda substantialportion of his time, performingidenticalfunctions.'°The fact that Hardin did performsome unit functions under the-extenuating,and casualcircumstances described . abovedoesnot automaticallyconvert, him, into a unit employee any more than asupervisorwho occasionallydoes unitwork is therebyrequired to join the Union. At most, Hardin's three isolatedand casual contract, breaches within a period of 3-monthscannot be a logical orsensiblebasis for holding that hetherebywas mechanistically transformed into a unitemployee. It seems that Porter was of the, belief that sinceHardin was a licensed `embalmer that this in itself requiredhim, to join the Union, this belief Js not well-founded.Although Hardin was qualified to be an embalmer, the testfor inclusion in the unit is not one's qualifications butrather the, functions he performs. The function of ,Hardinwas ,that 'of a management-trainee, which for the reasonsstated ,above, exclude him, from the unit. Therefore, for theRespondent Union to obtain Hardin's ,discharge under thecircumstances in this proceeding was; a violation of Section8(b)(2) and (1)(A)'of the Act.'1,THE REMEDYHaving found that Respondent Union has',engaged inunfair labor practices, it'shall be recommended that it ceaseand desist therefrom and that it take `certain affirmativeaction designed to effectuate the policies of the"Act. It shallbe recommended that the Respondent make Hardin wholefor any loss of pay he may have suffered as a-result ofRespondent having caused the said discriminatee'to bedeprived of his job by payment to him of a sum of moneyplus interest, equal to that which he would have earned inthe position that he held before his discharge.12Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section -10(c) of theAct, there is hereby issued the following recomruendedi 13ORDERRespondent, Mortuary Employees' Union, affiliated withSeafarers'International -UnionofNorth,, America,AFL-CIO, its officers, agents, and representatives, shall:NLRB 1012.toCf.`Transway, Inc.,153 NLRB 885.11 See Case No. F-809, December 22, ,1958,44 LRRM-1047.12IsisPlumbing. &Heating Co.,138' NLRB 716;F. W. WoolworthCompany,90 NLRB 289.13 In the event-no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLabor Relations Board, thefindings,conclusions,and recommendedOrder herein shall,,' as provided inSec. 102.48 of theRules and Regulations,be adopted by the Board andbecome its findings,conclusions,and Order,and all objections theretoshall be deemed waived for all purposes. SAN FRANCISCO FUNERAL SERVICE ,6231.Cease and desist from:(a) Causing or attempting to cause San Francisco FuneralService, Inc., to discriminate against John Hardin becauseof the refusal of Hardin to join the Respondent Union at atime when he is not under an obligation, under Section8(a)(3) of the Act to become or remain a member of theRespondent as a condition of employment.(b) In any like or related manner restraining or-coercingemployees of San Francisco Funeral Service, Inc., or anyother employer within their territorial jurisdiction in theexerciseof rights guaranteedin Sections7 and 8(b)(1)(A) ofthe'Act.142.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) In accordancewith the Remedy section of thisDecision, make John, Hardin whole for any loss in pay hemay have suffered because of said discrimination againsthim.(b) Notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full-reinstatement,upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act, and the Universal Military Trainingand Service Act.(c)Notify San Francisco Funeral Service, Inc., immedi-ately in writing, that it withdraws all objections to thei4 Local 327,Teamsters,173 NLRB No. 220.15 In the event that the Board's Order is enforced by a Judgment of aUnitedStates Courtof Appeals, the wordsin thenotice reading"Posted byOrder of the National Labor RelationsBoard" shall be changed to read"Posted pursuant to a judgmentof the United States Court of AppealsEnforcingan Order of'the$National Labor RelationsBoard."employment of John Hardin in ,the position he,held,at thetime of his discharge.(d) Post at its offices and meeting halls, copies of theattached noticemarked "Appendix." 15 Copies of saidnotice on forms furnished by the Regional, Director forRegion 20, -after being ,duly signed by an authorizedrepresentative of Respondent, shall be,posted by Respon-dent immediately upon receipt thereof, ,and maintained byit for 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said "notices arenot altered,defaced, or covered by any other material.(e)Mail to Regional Director for Region 20 sufficientsigned copies of the, attached notice marked "Appendix"for posting at San Francisco Funeral Service, Inc., at itsthree mortuaries, if willing, in placesY where notices to itsemployees are customarily posted. Copies ofsaidnotice, onforms, provided by the Regional Director, shall after beingsigned by the Respondent Union's representative, beforthwith returned to the Regional Director for suchposting.(f)Notify the Regional:D.irector for Region 20, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken-to comply herewith.1616 In the event that thisrecommmeudedOrder is adopted by the,Board,after exceptionshave been filed,this provision shall be modified to read:"Notify the Regional Directorfor Region 20, in writing,within 20 daysfrom the date of this Order, what stepsthe Respondent has- taken tocomply herewith."